Case 2:21-cv-00960-RFB-EJY Document 1-2 Filed 05/19/21 Page 1 of 18




            Exhibit 1
CaseCase
    5:20-cv-00504-EEF-MLH
         2:21-cv-00960-RFB-EJY
                            Document
                                Document
                                     1 Filed
                                         1-2 04/22/20
                                              Filed 05/19/21
                                                        Page 1Page
                                                               of 7 PageID
                                                                    2 of 18 #: 1




                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA


CANDYCE BOWLING                                     CIVIL ACTION NO.

                                                    JUDGE
VERSUS
                                                    MAGISTRATE

MARCUS BROWN, SOUTHERN
REFRIGERATED TRANSPORT, INC.
AND IQS INSURANCE RISK
RETENTION GROUP, INC.

                                 NOTICE FOR REMOVAL

       NOW INTO COURT, through undersigned counsel, come Defendants, Marcus Brown

and Southern Refrigerated Transport, Inc., which file this Notice for Removal pursuant to 28

U.S.C. §1332 and 1441 to hereby remove this matter from state court to the docket of this

Honorable Court and respectfully represent the following:

                                      BACKGROUND

                                              1.

       This action has been brought in the 1st Judicial District Court for the Parish of Caddo,

State of Louisiana, entitled “Candyce Bowling vs. Marcus Brown. Southern Refrigerated

Transport, Inc. and IQS Risk Retention Group, Inc.” bearing Civil Action Number 623101,

Division A, on the docket of the 1st Judicial District Court for the Parish of Caddo, State of

Louisiana, with the petition being filed on March 18, 2020. (See Petition for Damages attached

as Exhibit “A”).
CaseCase
    5:20-cv-00504-EEF-MLH
         2:21-cv-00960-RFB-EJY
                            Document
                                Document
                                     1 Filed
                                         1-2 04/22/20
                                              Filed 05/19/21
                                                        Page 2Page
                                                               of 7 PageID
                                                                    3 of 18 #: 2




                                                  2.

       Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders served on

Defendants in said action are attached hereto as Exhibit A.

                                                  3.

       Additionally, as required, a list of all attorneys, including their addresses, telephone

numbers and parties represented is attached hereto as Exhibit B.

                                                  4.

       This action is a civil action brought by Plaintiff, Candyce Bowling, seeking to recover

damages as alleged in Plaintiff’s Petition for Damages. (Petition for Damages attached hereto as

Exhibit “A”).

                                                  5.

       Receipt of notice of the suit was received by defendant, Southern Refrigerated Transport,

Inc. via mail on or about March 27, 2020; therefore, removal is timely under 28 U.S.C.

§1446(B)(1)-(3).

                                      BASIS OF REMOVAL

                                                  6.

       The grounds for removal are diversity of citizenship under 28 U.S.C. §1332 and

28 U.S.C. §1441—each defendant is completely diverse from the plaintiff and the amount in

controversy exceeds $75,000.00, in light of the damages alleged in plaintiff’s petition.

                                                  7.

       Plaintiff is a citizen of the State of Louisiana.
CaseCase
    5:20-cv-00504-EEF-MLH
         2:21-cv-00960-RFB-EJY
                            Document
                                Document
                                     1 Filed
                                         1-2 04/22/20
                                              Filed 05/19/21
                                                        Page 3Page
                                                               of 7 PageID
                                                                    4 of 18 #: 3




                                                8.

        Defendant, Marcus Brown, is a person of full age of majority, resident of, domiciled in,

and a citizen of the State of Alabama.

                                                9.

        Defendant, Southern Refrigerated Transport, Inc., is a corporation incorporated in the

State of Tennessee, with its principal place of business in Arkansas.

                                                10.

        On information and belief, no other co-defendants have been served, and upon further

information and belief all other co-defendants would consent to removal.

                                                11.

        Because complete diversity exists between the plaintiff – a citizen of Louisiana - and

each defendant – none of whom are citizens of Louisiana - diversity of citizenship exists among

the parties.

                                                13.

        Defendants deny liability for any damages sought by plaintiff; however, upon

information and belief, the amount in controversy exceeds the requisite jurisdictional amount of

$75,000.00.

                                                14.

        Plaintiff, Candyce Bowling, alleges that as a result of the subject collision, she has been

caused to suffer “severe, disabling and permanent injuries” and has incurred the following

damages, which she itemizes as follows:

       Back pain;

       Neck pain;




                                               -3-
CaseCase
    5:20-cv-00504-EEF-MLH
         2:21-cv-00960-RFB-EJY
                            Document
                                Document
                                     1 Filed
                                         1-2 04/22/20
                                              Filed 05/19/21
                                                        Page 4Page
                                                               of 7 PageID
                                                                    5 of 18 #: 4




     Pain on left side of shoulder;

     Pain in left knee;

     Patellofemoral malalignment and instability and tear of the medial patellofemoral

      ligament/retinaculum complex at the patellar attachment including patella alta; 50%

      lateral patellar translation; 21 degree lateral patertilt; moderately severe and advanced

      areas of chondral ulceration and chondral delamination involving the central to lateral

      aspects of the patella and the femoral trochlea;

     Medial meniscus tear;

     Lateral meniscus tear;

     Tibial collateral ligament, minor grade 2 sprain;

     Osteoarthrosis, including areas of moderately severe and advanced chondromalacia..

     Moderate to large joint effusion; small popliteal cyst;

     Minor proximal patellar tendinopathy;

     Annular disc bulges at L2-L3, L3-L4, L4-L5 and minor bilateral facet arthrosis at L5-S1;

     Extensive medical treatment;

     Having to undergo surgery;

     Injury to body as a whole;

     Injuries not yet diagnosed;

     Physical pain and suffering;

     Mental pain and anguish;

     Physical disability;

     Loss of enjoyment of life;

     Physical impairment;


                                              -4-
CaseCase
    5:20-cv-00504-EEF-MLH
         2:21-cv-00960-RFB-EJY
                            Document
                                Document
                                     1 Filed
                                         1-2 04/22/20
                                              Filed 05/19/21
                                                        Page 5Page
                                                               of 7 PageID
                                                                    6 of 18 #: 5




      Inconvenience;

      Risk of traumatically induced arthritis;

      Inability to work; and

      Loss of incidental time.

Exhibit “A” at ¶¶ 12 and 16.

                                  REMOVAL PROCEDURE

                                                  15.

       This Notice of Removal is filed within 30 days of the receipt by or service upon the

defendants of a copy of the initial pleading setting forth the claim for relief upon which the

action or proceeding is based.

                                                  16.

       The state court action was commenced on March 18, 2020, and this removal has been

filed within 1 year after its commencement.

                                                  17.

       Venue is proper within the Western District of Louisiana because the matter is being

removed from the 1st Judicial District Court for the Parish of Caddo—a court which the Western

District of Louisiana embraces, and more specifically:

               Hon. Ramon Lafitte
               1st Judicial District Court for the
               Parish of Caddo, State of Louisiana
               Section A
               501 Texas Street, Suite 300C
               Shreveport, LA 71101




                                                  18.


                                                  -5-
CaseCase
    5:20-cv-00504-EEF-MLH
         2:21-cv-00960-RFB-EJY
                            Document
                                Document
                                     1 Filed
                                         1-2 04/22/20
                                              Filed 05/19/21
                                                        Page 6Page
                                                               of 7 PageID
                                                                    7 of 18 #: 6




       Under 28 U.S.C. §1446(d), the movers affirm that they will give written notice of this

removal to all adverse parties and will file a copy of the Notice with the 1st Judicial District

Court for the Parish of Caddo, State of Louisiana.

                                                19.

       Pursuant to 28 U.S.C. §1447(b) and LR 3.2, mover identifies all counsel as follows:

   a. Counsel for Plaintiff—Candyce Bowling
      Jack M. Bailey, Jr., Esq.
      Mary Lou Sally Bylsma
      Valerie A. DeLatte
      Jack M. Bailey, III
      LAW OFFICES OF JACK M. BAILEY, JR.
      2790 Fairfield Avenue
      Shreveport, Louisiana 71104
      Tel: (318) 222-5200
      Fax: (318) 222-5289
      Email: jmb@jackbaileylaw.com


   b. Counsel for Defendants— Marcus Brown and Southern Refrigerated Transport, Inc.
      James A. Prather, Esq.
      C. Bowman Fetzer, Jr., Esq.
      Galloway, Johnson, Tompkins, Burr & Smith
      #3 Sanctuary Boulevard, Third Floor
      Mandeville, Louisiana 70471
      Tel.: (985)-674-6680
      Fax: (985)-674-6681
      Email: jprather@gallowaylawfirm.com
              bfetzer@gallowaylawfirm.com

                                                20.

       Pursuant to Rule 11 of the Federal Rules of Civil Procedure, undersigned counsel

certifies that he has read the foregoing Notice of Removal. He likewise certifies that to the best

of his knowledge, information, and belief formed after reasonable inquiry, the Notice is well-

grounded in fact and is warranted by existing law or good faith argument for the extension,

modification, or reversal of existing law, and that it is not interposed for any improper purpose.




                                                -6-
CaseCase
    5:20-cv-00504-EEF-MLH
         2:21-cv-00960-RFB-EJY
                            Document
                                Document
                                     1 Filed
                                         1-2 04/22/20
                                              Filed 05/19/21
                                                        Page 7Page
                                                               of 7 PageID
                                                                    8 of 18 #: 7




         WHEREFORE, Defendants, Marcus Brown and Southern Refrigerated Transport, Inc.,

pray that this Notice of Removal be accepted as good and sufficient, and that this civil action be

removed from the 1st Judicial District Court for the Parish of Caddo, State of Louisiana, to the

docket of this Honorable Court for trial and determination as provided by law, and that this Court

enter such Orders and issue such process as may be proper, including copies of records and

proceedings of the action from the 1st Judicial District Court for the Parish of Caddo, State of

Louisiana, and then proceed with the civil action as if it had been originally commenced in this

Court.

                                              Respectfully submitted,

                                              GALLOWAY, JOHNSON, TOMPKINS,
                                              BURR & SMITH, APLC

                                              _/s/ C. Bowman Fetzer______________
                                              JAMES A. PRATHER (#20595) (T.A.)
                                              C. BOWMAN FETZER (#34541)
                                              3 Sanctuary Boulevard, Third Floor
                                              Mandeville, Louisiana 70471
                                              Telephone: 985-674-6680
                                              Facsimile: 985-674-6681
                                              Counsel for Marcus Brown, Southern
                                              Refrigerated Transport, Inc. and IQS Risk
                                              Retention Group, Inc.

                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 22th day of April, 2020, a copy of the foregoing pleading has

been served on all parties or their attorneys in a manner authorized by FRCP 5(b)(2) or via the

court’s CM/ECF system.

                                              _/s/ C. Bowman Fetzer__________
                                              C. BOWMAN FETZER




                                                -7-
Case 5:20-cv-00504-EEF-MLH
      Case 2:21-cv-00960-RFB-EJY
                             Document
                                  Document
                                      1-2 Filed
                                           1-2 04/22/20
                                                Filed 05/19/21
                                                          Page 1Page
                                                                 of 109PageID
                                                                       of 18 #: 9




  CANDYCE BOWLING
                                                    SUIT NUMBER:

  VERSUS
                                                    FIRST JUDICIAL DISTRICT COURT

  MARCUS BROWN, SOUTHERN
                                                    CADDO PARISH, LOUISIANA
  REFRIGERATED TRANSPORT, INC.,
  and IQS INSURANCE RISK
  RETENTION GROUP, INC.


  PERMANENT ASSIGNMENT
                                                    SECTION:

                        PETITION FOR PERSONAL INJURIES

        NOW INTO COURT, through undersigned couns
                                                  el of record, comes and appears

 CANDYCE BOWLING, of the full age of major
                                           ity, and who represent/s to the Court the

 following:


                                               l.


       Made defendants are:


       (i)    MARCUS BROWN, an individual who at all times
                                                           material to this suit was

              domiciled at 5019 Lapine Drive, Adamsville, AL
                                                             35005, and because of his

              acceptance of the rights and privileges conferred
                                                                by existing laws for a

              nonresident to operate motor vehicles on the public
                                                                  highways of the State of

              Louisiana, has appointed the Secretary of State, State
                                                                     of Louisiana, as his

              agent for service of process;


       (2)    SOUTHERN          REFRIGERATED           TRANSPORT,          INC.,   a   foreign

              corporation, who is the employer of the defen
                                                            dant, MARCUS BROWN,

              whose principal place of business is 8055 Highw
                                                              ay 67, Texarkana, AR 71827,

              and is at all times material to this suit which is
                                                                 answerable for the damages

              occasioned by its employees; and, because of its accep
                                                                     tance of the rights and

              privileges confirmed by existing laws for a non-reside
                                                                     nt to allow its motor

              vehicles on the public highways of the State of Louisiana,
                                                                         has appointed the

              Secretary of State, State of Louisiana, as its agent for
                                                                       service of process.

      (3)     IQS INSURANCE RISK RETENTION GROUP,
                                                  INC., the automobile

              liability insurer of SOUTHERN REFRIGERATED TRAN
                                                              SPORT, INC., the

              above named defendant; a foreign insurance corporation
                                                                     doing business in


                                                                                EXHIBIT A
Case 5:20-cv-00504-EEF-MLH
      Case 2:21-cv-00960-RFB-EJY
                             Document
                                  Document
                                      1-2 Filed
                                           1-2 04/22/20
                                                Filed 05/19/21
                                                          Page 2Page
                                                                 of 1010
                                                                       PageID
                                                                         of 18 #: 10




                  the State of Louisiana, whose address
                                                        is 76 St. Paul Street, Suite 500,

                  Burlington, VT 05401-4477.


                                                     2.


          The parties and the subject matter of this
                                                     case are within the jurisdiction of this

   Honorable Court.


                                                     3-

          On April 9, 2019, Defendant, MARCUS
                                              BROWN, was the operator of 2018 Freig
                                                                                    ht
  Liner, bearing a 2018 license, plate num
                                           ber 2503901.           This vehicle was owned by his

  employer/Defendant,        SOUTHERN REFRIGERATED TRANSP
                                                          ORT,                     INC.,   and the
  defendant was acting as the agent/servant
                                              / employee of the defendant/employer at the
                                                                                               time
  of the incident. The defendant/ employee,
                                            was in the course and scope of employment
                                                                                      and
  the furtherance of the employer's business
                                             in the operation of the vehicle. The negli
                                                                                        gence
  and fault of the defendant/ employee, is
                                           imputed to the defendant/employer, as
                                                                                 a result of
  the relationship existing between them
                                         at the time of the wrongful acts.


                                                4-

         At the time when petitioner's right and
                                                 cause of action arose, the defendant

 employee, and the defendant employer
                                      , had automobile liability insurance with
                                                                                the
 defendant insurance company, IQS INSU
                                       RANCE RISK RETENTION GROUP,
                                                                   INC.

                                                5-

        Plaintiffhas causes of action under Civil Code
                                                           Article 2315, Liability for Acts Causing

 Damages, which are stated as follows:

               "A. Every act whatever of man that cause
                                                        s damage to another
               obliges him by whose fault it happened to
                                                         repair it."

               "B.    Damages may include loss of consortium,
                                                              service, and
               society, . . ."


                                                6.

        Plaintiff has a cause of action under Civil Code
                                                           Article 2616, Negligence, Imprudence,

 or Want of Skill, which states, "Every person is
                                                  responsible for the damage he     occasions not
 merely by his act, but by his negligence, his impr
                                                    udence, or his want of skill."


                                               -2-
Case 5:20-cv-00504-EEF-MLH
      Case 2:21-cv-00960-RFB-EJY
                             Document
                                  Document
                                      1-2 Filed
                                           1-2 04/22/20
                                                Filed 05/19/21
                                                          Page 3Page
                                                                 of 1011
                                                                       PageID
                                                                         of 18 #: 11




                                                     7-

          Plaintiff has a cause of action under Civil Code Articl
                                                                  e 2617, Acts of Others and of

   Things in Custody, which states, "We are responsible
                                                        , not only for the damage occasioned

   by our own act, but for that which is answerable, or
                                                        of the things which we have in our

   custody."


                                                 8.

          Plaintiff has a cause of action under Civil Code Articl
                                                                  e 2320, Acts of Servants,

  Students or Apprentices, which states as follows:


                 "Masters and employers are answerable for the
                                                                      damage
                 occasioned by their servants and overseers, in the
                                                                    exercise of
                 the functions in which they are employed."

                                              * * * *




                 "The master is answerable for the offenses and guasi-
                                                                      offenses
                 committed by his servants . . ."


                                                9-

         Petitioner states the above insurance policy was
                                                          in full force and effect and was

  validly issued on April 9, 2019, and by virtue of
                                                    Louisiana Revised Statute 22:1269,

  petitioner has the right of direct action against all insura
                                                               nce companies.

                                               10.


         The wrongful act which injured Petitioner occurred
                                                            on April 9, 2019, in the parking

  lot at Love's Travel Stops located at 9600 Greenwood
                                                       Road, Greenwood, Louisiana 71033.

                                               11.


         Immediately before the collision, Petitioner was asleep
                                                                 in her truck in a parking spot

  at Love's Travel Stops. The defendant driver was attem
                                                         pting to park his truck in a spot next

 to petitioner's when he back into her tractor, causing her
                                                            to fall out of her sleeper bed.

                                               12.


        This collision, which resulted from the fault, breach of duties
                                                                        and negligence of the
 defendant driver, caused severe, disabling, and perma
                                                       nent injuries to petitioner.

                                               13.

        Petitioner was exercising due care and caution and was comp
                                                                      letely free from any and

                                               -3-
Case 5:20-cv-00504-EEF-MLH
      Case 2:21-cv-00960-RFB-EJY
                             Document
                                  Document
                                      1-2 Filed
                                           1-2 04/22/20
                                                Filed 05/19/21
                                                          Page 4Page
                                                                 of 1012
                                                                       PageID
                                                                         of 18 #: 12




   all negligence, fault or breach of duties which
                                                   in any manner contributed to petitioner's

   injuries and damages. This incident was cause
                                                 d by the sole fault, breach of duties, and

  negligence of the Defendants.


                                                 14.

         The fault, breach of duties and negligence of
                                                       the defendant employee, MARCUS

  BROWN, which consists of the following none
                                              xclusive particulars     , is imputed to defendant's

  employer/Defendant, SOUTHERN REFRIGER
                                        ATED TRANSPORT, INC.,                     who is liable for

  all acts or omissions to act of the defendant empl
                                                     oyee because of the relationship existing

  between them at the time of the acts and/or
                                              omissions alleged in this petition:

         A.     Negligent entrustment;

         B.    Failure to have employee follow the rules of
                                                            the road;

         C.    Violations of the Louisiana Highway Regulatory
                                                              Act;

        D.     Violations of the Federal Motor Carrier Safet
                                                             y Regulations;

        E.     Failure to properly use traffic control devices and
                                                                   warnings;

        F.     Violation of the Commercial Driver's Licen
                                                          se Manual and requirements;

        G.     Operating the vehicle at a high and excessive
                                                             rate of speed;

        H.     Failing to keep a proper lookout;

        I.     Failing to have his truck under control so
                                                          as to keep it from striking

               petitioner's vehicle;


        J.     Failing to steer his vehicle properly so as to avoid
                                                                    striking petitioner's vehicle;

        IC.    Failing to apply the brakes properly on his vehic
                                                                 le so as to bring it to a stop

              before colliding with Petitioner's vehicle;

        L.     Failing to slow down and maintain control of the
                                                                   vehicle as defendant should

              have done under the circumstances;

       M.     Failingtohave defendant's motor vehicle under prope
                                                                 r andadequate control;
       N.     Traveling at a greater rate of speed than a reasonable
                                                                     and prudent person
              would have done under the same or similar circum
                                                               stances;

       O.     Failing to apply defendant's brakes at a time and a place
                                                                        that a reasonable


                                               -4-
Case 5:20-cv-00504-EEF-MLH
      Case 2:21-cv-00960-RFB-EJY
                             Document
                                  Document
                                      1-2 Filed
                                           1-2 04/22/20
                                                Filed 05/19/21
                                                          Page 5Page
                                                                 of 1013
                                                                       PageID
                                                                         of 18 #: 13




                 person would have done under the same
                                                       or similar circumstances;

          P.     Failing to take evasive action so as to avoid the
                                                                   impact and collision;

          Q.     Failing to see what defendant should have
                                                           seen by exercising due diligence,

                 which lack of diligence prevented defendant
                                                             from avoiding the impact;

          R.     Driving recklessly and carelessly;

          S.     Violating the laws/ordinances/statutes
                                                        including federal, state, parish, and

                 city where the wreck occurred;

         T.      Failing to discover the vehicle in defen
                                                          dant's path when defendant should

                have discovered it;

         U.     Failing to exercise reasonable care and prude
                                                              nce in discovering the peril of

                another individual in time to avoid the wrec
                                                            k and resulting injuries to other

                individuals;

         V.     Failing to observe what defendant should
                                                         have observed;

         W.     Failing to see what defendant should have
                                                          seen;

         X.     Failing to exercise due diligence in observing
                                                               the parked truck;

        Y.      Failing to properly maintain and inspect his
                                                             vehicle, and operating a vehicle

                which he knew or should have known was
                                                       unsafe and dangerous;

        Z.      Disregarding the rights of others, in being inatte
                                                                  ntive and acting in a careless

               and thoughtless manner and causing injuri
                                                         es to others;

        AA.    Failing to exercise due care and caution as a
                                                             reasonable and prudent person

               would have done under the same or similar
                                                         circumstances.

        BB.    Failure to exercise of due care, prudence, and the
                                                                  laws of Louisiana, which are

               specially pleaded as if and as though copied
                                                            in extensor.

        Petitioner states that the above acts and failure to
                                                             act was the cause in fact of the
 wreck and resulting injuries.


                                              15-

        Defendant should have seen petitioner's vehicle
                                                        in time to avoid a collision, and

 defendant is guilty of fault, breach of duties, and
                                                     negligence for driving at a rate of speed


                                              -5-
Case 5:20-cv-00504-EEF-MLH
      Case 2:21-cv-00960-RFB-EJY
                             Document
                                  Document
                                      1-2 Filed
                                           1-2 04/22/20
                                                Filed 05/19/21
                                                          Page 6Page
                                                                 of 1014
                                                                       PageID
                                                                         of 18 #: 14




   too great to allow defendant to stop
                                        within the range of defendant's visio
                                                                              n and control. The

   defendant did not have the right to assu
                                            me that defendant's course of travel was
                                                                                     free from
   danger or obstruction.    In the absence of defendant's abil
                                                               ity to see a path free from

  obstruction, defendant continued to trav
                                             el as if defendant knew there was perfect
                                                                                         clearance,
  traveling at defendant's own risk
                                    and becoming liable in damages for
                                                                       all the injuries
  sustained by petitioner.


                                                16.

         Petitioner is not trained in medical term
                                                   inology.   Petitioner cannot describe the exact

  injuries sustained by petitioner in prec
                                           ise medical terms in the same manner
                                                                                as physicians.
  However, petitioner was grievous
                                   ly injured as a result of the fault,
                                                                        breach of duties and

  negligence of the defendant/s in the follo
                                             wing nonexclusive ways:

        •       Back pain;


               Neck pain;

               Pain on left side shoulder;


               Pain in left knee ;

               Patellofemoral malalignment and
                                               instability and tear of the medial

               patellofemoral ligament/retinaculum
                                                   complex at the patellar attachment,

               including: patella alta; 50% lateral pate
                                                         llar translation; 21 degree lateral

               patellar tilt; moderately severe and adva
                                                         nced areas of   chondral ulceration and

               chondral delamination involving the cent
                                                       ral to lateral aspects of the patella

               and the femoral trochlea;

               Medial meniscus tear;


               Lateral meniscus tear;


              Tibial collateral ligament, minor grad
                                                     e 2 sprain;

              Osteoarthrosis, including areas of moderat
                                                         ely severe and advanced patchy
              chondromalacia/chondral ulceration invo
                                                           lving the weightbearing portions of

              the medial and lateral femoral condyles and
                                                          the central to lateral aspects of
              the patellofemoral compartment;



                                              -6-
Case 5:20-cv-00504-EEF-MLH
      Case 2:21-cv-00960-RFB-EJY
                             Document
                                  Document
                                      1-2 Filed
                                           1-2 04/22/20
                                                Filed 05/19/21
                                                          Page 7Page
                                                                 of 1015
                                                                       PageID
                                                                         of 18 #: 15




                 Moderate to large joint effusion; small popliteal cyst (4 x 1.8 x
                                                                                   1 cm);

                 Minor proximal patellar tendinopathy;


                 Annular disc bulges and minor bilateral facet arthrosis at L2-L3,
                                                                                   L3-L4,

                 L4-L5 and minor bilateral facet arthrosis at L5-S1 withou
                                                                          t central spinal

                 stenosis or neural foraminal stenosis;

                 Extensive medical treatment;


                 Having to undergo surgery;


                 Injury to body as a whole;


                 Injuries not yet diagnosed;

                 Physical pain and suffering;

                Mental pain and anguish;

                Physical disability;


                Loss of enjoyment of life;

                Physical impairment;

                Inconvenience;

                Risk of traumatically induced arthritis

                Inability to work; and,


                Loss of incidental time.


                                                17.

        Petitioner was enjoying good health and had many fruitfu
                                                                 l years left to enjoy life

 without suffering from the physical and mental anguish that
                                                             has been inflicted upon

 petitioner by the acts of the defendants.


                                                18.

        Petitioner was physically and mentally capable of competing in
                                                                       the job market.

 Because of the injuries that petitioner suffered, petitioner has been
                                                                       robbed of past and

 future economic opportunity and has lost the opportunity to have earned
                                                                         wages, income,

 and benefits. Petitioner has also suffered actual lost wages and/or will lose
                                                                               actual wages
 as a result of the injuries inflicted on petitioner in this incident.



                                                -7-
Case 5:20-cv-00504-EEF-MLH
      Case 2:21-cv-00960-RFB-EJY
                             Document
                                  Document
                                      1-2 Filed
                                           1-2 04/22/20
                                                Filed 05/19/21
                                                          Page 8Page
                                                                 of 1016
                                                                       PageID
                                                                         of 18 #: 16




                                                      19-

             Petitioner states that as a result of this
                                                        wrongful act caused by the fault, breach
                                                                                                 of
   duties and negligence of the defendan
                                         t employee, which negligence is imputed
                                                                                 to the
   defendant employer, petitioner has suffered
                                               the following damages:

         A.        Past physical pain and suffering as may
                                                           appear reasonable in the premises;

            B.     Future physical pain and suffering as
                                                         may appear reasonab   le in the premises;

         C.        Past mental pain and anguish as may
                                                       appear reasonable in the premises;

         D.        Future mental pain and anguish as may
                                                         appear reasonable in the premises;

         E.        Past physical disability as may appear reas
                                                               onable in the premises;

         F.        Future physical disability as may appear
                                                            reasonable in the premises;

         G.        Past loss of enjoyment of life as may appe
                                                              ar reasonable in the premises;

        H.         Future loss of enjoyment of life as may
                                                           appear reasonable in the premises;

        I.        Past humiliation and embarrassment
                                                     as may appear reasonable in the
                  premises;

        J.        Future humiliation and embarrassment
                                                       as may appear reasonable in the
                  premises;

        K.        Past physical impairment as may appear
                                                         reasonable in the premises;

        L.        Future physical impairment as may appe
                                                         ar reasonable in the premises;

        M.        Past inconvenience as may appear reasonab
                                                            le in the premises;

        N.        Future inconvenience as may appear reas
                                                          onable in the premises;

        0.        Past anxiety as may appear reasonable in
                                                           the premises;

        P.        Future anxiety as may appear reasonable
                                                          in the premises;

        Q-        Past emotional distress as may appear reas
                                                            onable in the premises;

        R.        Future emotional distress as may appear reas
                                                               onable in the premises;

       S.         Disfigurement and scarring as may appear
                                                           reasonable in the premises;

       T.        Risk of traumatically induced arthritis as
                                                            may appear reasonable in the
                 premises;

       U.        Past medical, hospital, chiropractic, and/
                                                           or doctor bills as may appear
                 reasonable in the premises;

       V.        Future medical, hospital, chiropractic, and/
                                                              or doctor bills as may appear
                 reasonable in the premises;


                                                -8-
Case 5:20-cv-00504-EEF-MLH
      Case 2:21-cv-00960-RFB-EJY
                             Document
                                  Document
                                      1-2 Filed
                                           1-2 04/22/20
                                                Filed 05/19/21
                                                          Page 9Page
                                                                 of 1017
                                                                       PageID
                                                                         of 18 #: 17




             W.     Past expenses for drugs, medicines and
                                                           orthopedic devices as may appear
                   reasonable in the premises;

             X.    Future expenses for drugs, medicines
                                                        and orthopedic devices as may appear
                   reasonable in the premises;

         Y.        Past expenses for physical therapy as may
                                                             appear reasonable in the premises;

         Z.        Future expenses for physical therapy
                                                        as may appear reasonable in the
                   premises;

         AA.       Loss of past economic opportunity
                                                     and/or lost wages as may appear
                   reasonable in the premises; and,

         BB.       Loss of future economic opportunity
                                                       and/or lost wages as may appear
                   reasonable in the premises.


                                                  20.


         Petitioner will be required to call at the trial
                                                          on the merits, medical experts and other

  expert witnesses to establish the extent
                                           of petitioner's injuries. Petitioner is entit
                                                                                        led to

 have these expenses taxed as additional costs
                                               of Court.

        WHEREFORE, petitioner prays that:


        l.        All defendants be served with a copy of this
                                                               petition and cited to appear;

        2.        After all legal delays and due proceeding
                                                           s had, that there be judgment in

                  favor of your petitioner and against each of
                                                               the defendants individually for

                  the total amount of the damages, as may appe
                                                               ar reasonable in the premises

                  together with legal interest thereon from the
                                                                date of judicial demand until

                  paid, together with all costs of these proceeding
                                                                   s to include the costs for all

                  expert witnesses of any description, including
                                                                 but not limited to economic

                  and medical experts; and,


        3-        For all other relief, both general and equitable,
                                                                    necessary in the premises.




                            [SIGNATURE ON FOLLOWING PAGE]



                                                 -9-
Case 5:20-cv-00504-EEF-MLH
      Case 2:21-cv-00960-RFB-EJY
                            Document
                                 Document
                                     1-2 Filed
                                           1-2 04/22/20
                                                Filed 05/19/21
                                                         Page 10
                                                               Page
                                                                 of 10
                                                                     18PageID
                                                                        of 18 #: 18




                                               LAW OFFICES OF JACK M. BAILEY,
                                                                              JR.
                                               2790 Fairfield Avenue
                                               Shpevenort, Louisiana 71104
                                                 lephome (318) 222-520
                                                elecopifer (318) 222-5^8



                                      BY:
                                                           L
                                              JACK'M. BAILEY, JR., Bar No. 26
                                              MARY LOU SALLY BYLSMA, Bar
                                                                              No. 26496
                                              VALERIE A. DeLATTE, Bar No. 3574
                                                                                 8
                                              JACKM. BAILEY, III, Bar No. 3702
                                                                               3
                                              ATTORNEYS FOR PETITIONER


   SERVICE INFORMATION:


  MARCUS BROWN,
  through his agent for service of process:
                                                             v* ENDORSED filed
  Secretary of State, State of Louisian                          JIM SCOTT, Deputy Clerk
                                        a,
  8585 Archives Avenue,
  Baton Rouge, Louisiana 70809                                      m 1 8 ?(!?!
                                                                                   1 1-
                                                                 A TRUE,
  and through Louisiana Long Arm:
  5019 Lapine Drive,
                                                               CADDO PAi     deputy clerk
  Adamsville, AL 35005;



  SOUTHERN REFRIGERATED
                                       TRANSPORT, INC.,
  through its agent for service of process:
  Secretary of State, State of Louisiana,
  8585 Archives Avenue,
  Baton Rouge, Louisiana 70809,


  and through Louisiana Long Arm:
  8055 Highway 67,
  Texarkana, AR 71827; and,


  IQS INSURANCE RISK RETENT
                                 ION GROUP, INC.,
  Through Louisiana Long Arm:
  76 St. Paul Street, Suite 500,
  Burlington, VT 05401-4477.




                                              -10-
